Citation Nr: 0841041	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  06-30 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J. R.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to June 
1972.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Petersburg, 
Florida, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  


FINDING OF FACT

Hepatitis C is attributable to active service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Criteria & Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2008).  

The veteran asserts that he has hepatitis C related to 
service.  In his February 2004 claim, he stated that he had 
no tattoos, was not an intravenous drug user, and had had no 
blood transfusions.  He asserted that hepatitis C was a 
result of an air gun used for shots during service.  

A determination as to whether hepatitis C is related to 
service requires competent evidence.  In that regard, the 
Board notes that there is both positive and negative evidence 
that must be weighed.  Importantly, the Board notes that the 
appellant is competent to report his symptoms, as well that 
he was injected by an air gun during service.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  Rather, the Board must weigh and assess 
the competence and credibility of all of the evidence of 
record, to include the opinions to the contrary.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Initially, the Board notes that service medical records are 
negative for a diagnosis of hepatitis C.  The June 1972 
separation examination report notes that Venereal Disease 
Research Laboratory (VDRL) test was non-reactive.  

In regard to the opinions of the 2004 VA examiner, the Board 
finds the opinions to be of diminished probative value.  In 
that regard, the Board notes that in September 2004, the 
examiner stated that it was at least as likely as not that 
the air gun exposure during service was responsible for the 
veteran's hepatitis C, while in December 2004, the examiner 
opined that it was pure speculation to state that the air gun 
exposure was responsible for his hepatitis C.  In addition, 
while the February 2005 VA examiner opined that an opinion in 
regard to a relationship between an air gun injection in 
service and the appellant's hepatitis C would be speculative, 
the examiner noted the possibility that the air gun could 
have been contaminated.  Significantly, in August 2008, the 
infectious diseases physician specifically stated that while 
there was some doubt, it was at least as likely as not that 
the veteran's chronic hepatitis C infection was related to 
service, noting that the epidemiology of hepatitis C was 
complex and that the veteran had little extraneous risk 
factors for the acquisition of the virus.  

The Board notes that while there is some doubt in this case, 
resolving all doubt in favor of the appellant, a finding of 
entitlement to service connection is supportable.  The 
evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  

ORDER

Service connection for hepatitis C is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


